Name: Commission Regulation (EEC) No 659/93 of 22 March 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/10 Official Journal of the European Communities 23. 3 . 93 COMMISSION REGULATION (EEC) No 659/93 of 22 March 1993 altering the import levies on products processed from cereals and rice Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 19 March 1993, as regards floating currencies, should be used to calculate the levies ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), and in particular Article 5 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 423/93 (6), as amended by Regulation (EEC) No 575/93 0 ; Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 (9), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 423/93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 23 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7. V) OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 48, 26. 2. 1993, p. 19. 0 OJ No L 59, 12. 3 . 1993, p. 26. (8) OJ No L 182, 3 . 7. 1987, p. 49. (9) OJ No L 281 , 1 . 11 . 1975, p. 65. H OJ No L 168, 25. 6 . 1974, p. 7. (") OJ No L 202, 26. 7. 1978 , p . 8 . No L 70/ 1123 . 3. 93 Official Journal of the European Communities ANNEX to the Commission Regulation of 22 March 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) Import levies (') CN code ACP Third countries (other than ACP) (8) 0714 10 10 (') 128,82 135,47 0714 10 91 132,45 (3)0 132,45 0714 10 99 130,64 4 135,47 071490 11 132,45 OO 132,45 0714 90 19 130,64 (3) 135,47 110290 10 238,41 244,45 1103 1930 238,41 244,45 1103 21 00 257,33 263,37 1103 29 20 238,41 244,45 1104 11 10 135,10 138,12 1104 11 90 264,90 270,94 1104 19 10 257,33 263,37 1104 21 10 211,92 214,94 1104 21 30 211,92 214,94 1104 21 50 331,13 337,17 1104 21 90 135,10 138,12 1104 29 11 190,14 193,16 11042931 228,74 231,76 1104 29 91 145,82 148,84 110430 10 107,22 113,26 110620 10 1 28,82 (3) 135,47 1107 10 11 254,47 ~ 265,35 1107 10 19 190,14 201,02 1107 10 91 235,76 ' 246,64 (2) 1107 10 99 176,16 187,04 (") 1107 20 00 205,30 216,18 (2) 1108 11 00 314,51 335,06 1109 00 00 571,84 753,18 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20 ,  arrow-root starch falling within CN code 1108 19 90 . 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (") Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .